Exhibit 10.4
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement, dated effective as of August 1, 2010, is
between Allis-Chalmers Energy Inc. (the “Company”) and Mark Patterson
(“Executive”).
R E C I T A L S:
A. Executive is currently employed by the Company pursuant to an employment
agreement dated January 1, 2008 (the “Existing Employment Agreement”) which
terminates on January 2, 2011;
B. The Company wishes to continue to employ Executive, and Executive desires to
continue employment with the Company by entering into a written agreement to
specify the terms and conditions of Executive’s continued and future employment
with the Company;
C. Executive is to be employed as Senior Vice President-Rental Services of the
Company;
D. The Company considers the maintenance of a sound management team for the
Company, including Executive, essential to protecting and enhancing its best
interests and those of its stockholders;
E. The Company recognizes that the possibility of and potential for a “Change in
Control,” as defined herein, may result in the departure or distraction of
members of the Company’s management team, to the detriment of the Company and
its stockholders; and
F. The Company has determined that appropriate steps should be taken to obtain
and retain the continued attention and dedication of certain selected members of
the Company’s management team to their assigned duties without the distraction
arising from the possibility of a change in control of the Company.
NOW, THEREFORE, in consideration of Executive’s past and future employment with
Company and other good and valuable consideration, the parties agree as follows:
Section 1. Definitions. As used in this Agreement, the following terms will have
the following meanings:
(a) Agreement refers to this Executive Employment Agreement.
(b) Board of Directors means the board of directors of the Company.
(c) Cause has the meaning ascribed to it in Section 7(a)(ii).
(d) Change in Control means:
(i) The acquisition after the date hereof by any individual, entity or group, or
a Person (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended), in each case, other than an Excluded Person, of ownership
of a majority of either: (i) the then outstanding shares of Common Stock
(“Outstanding Common Stock”) of the Company; or (ii) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Voting Securities”);

 

- 1 -



--------------------------------------------------------------------------------



 



(ii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, either (1) immediately following such
reorganization, merger or consolidation, a majority of the then outstanding
shares of common voting securities of the entity resulting from such
reorganization, merger or consolidation and a majority of the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or similar governing persons) are then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Common Stock and Outstanding Voting Securities, respectively, immediately prior
to such reorganization, merger or consolidation, or (2) a majority of the
members of the board of directors (or similar governing body) of the entity
resulting from such reorganization, merger or consolidation were members of the
Board of Directors at the time of the execution of the initial agreement
providing for such reorganization, merger or consolidation; or
(iii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(iv) The sale or other disposition of all or substantially all of the assets of
the Company and its subsidiaries taken as a whole, other than by way of a merger
or consolidation and other than to a third party, with respect to which
following such sale or other disposition, a majority of the then outstanding
shares of common stock of such third party and a majority of the combined voting
power of the then outstanding voting securities of such third party entitled to
vote generally in the election for directors (or similar governing persons) are
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Common Stock and Outstanding Voting Securities, respectively, immediately prior
to such sale or other disposition.

 

- 2 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in any circumstance in which the foregoing
definition of “Change in Control” would be operative and with respect to which
the income tax under Section 409A of the Code would apply or be imposed, but
where such tax would not apply or be imposed if the meaning of the term “Change
in Control” met the requirements of Section 409A(a)(2)(A)(v) of the Code, then
the term “Change in Control” herein shall mean, but only with respect to the
transaction and the compensation so affected, a transaction or related
transactions that constitute a “Change in Control” (as defined above) and that
also constitute a “change in control event” within the meaning of Treas. Reg.
§1.409A-3(i)(5).
(e) Code means the Internal Revenue Code of 1986, as amended.
(f) Common Stock means the common stock, $.01 par value of the Company.
(g) Company means Allis-Chalmers Energy Inc., including any successor to
Allis-Chalmers Energy Inc.
(h) Confidential Information has the meaning ascribed to it in Section 9(b).
(i) Constructive Termination means the termination of Executive’s employment
with the Company by resignation if:
(i) a Good Reason occurs or exists,
(ii) Executive gives written notice to the Company of that Good Reason within
ninety (90) days of its initial occurrence or existence (or the date Executive
becomes aware of such Good Reason, if later),
(iii) the Company fails to cure that Good Reason within thirty (30) days of the
date of Executive’s written notice of the Good Reason, and
(iv) Executive resigns from the employment of the Company and,
(1) where the Good Reason is defined in Section 1(n)(i) and such Good Reason
occurs within 6 months after a Change in Control, the effective date of such
resignation is after (but not more than 6 months after) the end of the 30-day
cure period referred to in Section 1(i)(iii), and (unless otherwise agreed to in
writing by Executive and Company) no sooner than 6 months after the date of a
Change in Control and
(2) in all other cases, the effective date of such resignation is, after (but
not more than 6 months after) the end of the 30-day cure period referred to in
Section 1(i)(iii).

 

- 3 -



--------------------------------------------------------------------------------



 



(j) Disability with respect to Executive shall be deemed to exist if the
Executive either (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
(k) Executive refers to Mark Patterson.
(l) Excluded Person means any Person who beneficially owns more than 10% of the
outstanding shares of Allis-Chalmers at any time prior to the date hereof.
(m) Existing Employment Agreement refers to the employment agreement between
Executive and the Company identified in the recitals to this Agreement.
(n) Good Reason means, with respect to a Constructive Termination, any of the
following to which the Executive did not consent in writing:
(i) the Company demotes or assigns Executive to a lesser position, as measured
by title, responsibility, prestige, authority or duties, that is not consistent
with the highest position held by Executive with Company at any time during
Executive’s employment with Company after the date hereof, or any action or
inaction, which results in a diminution in such position, authority, duties or
responsibilities;
(ii) the Company decreases Executive’s compensation, or any element thereof,
below the highest level in effect at any time during Executive’s employment with
Company or reduces Executive’s benefits and perquisites below the highest levels
in effect at any time during Executive’s employment with Company (other than as
a result of any routine amendment or termination of any executive, group, or
other benefit plan or program, which amendment or termination is applicable to
all participants in said plan or program);
(iii) the Company requires Executive to relocate to a principal place of
business more than 50 miles from the principal place of business occupied by
Company on the date hereof; or
(iv) the Company breaches any other material term of this Agreement.
(o) Inventions has the meaning ascribed to it in Section 8(a).
(p) Salary has the meaning ascribed to it in Section 5(a).
(q) Separation Payment Period means the period of one year following the date of
the Executive’s Termination of employment pursuant to Section 7(a)(iii), unless
such termination occurs within the 18-month period beginning on the date of a
Change in Control, in which case it means two years following the date of such
termination.
(r) Separation Payments has the meaning ascribed to it in Section 7(b)(ii).

 

- 4 -



--------------------------------------------------------------------------------



 



Section 2. Employment. Company hereby employs Executive, and Executive hereby
accepts employment by Company, upon the terms and subject to the conditions
hereinafter set forth. The Existing Employment Agreement is hereby terminated
and superseded by this Agreement, effective as of the date hereof.
Section 3. Duties. Executive shall be employed as the Senior Vice
President-Rental Services of the Company and shall report directly to the
President and Board of Directors of the Company. Executive agrees to devote
substantially all of his business time as is necessary to perform his duties
attendant to his executive position with Company. Executive shall be allowed to
engage in other activities as an investor as well as participate in activities
of charitable organizations of his choice so long as they do not materially
interfere with his duties for Company.
Section 4. Term. The term of employment of Executive hereunder shall commence on
the date of this Agreement and shall terminate at 11:59 p.m. on August 1, 2012;
unless previously terminated under Section 7 of this Agreement, or unless said
term is extended, in writing, by the Executive and Company.
Section 5. Compensation and Benefits. In consideration for the services of
Executive hereunder, Company shall compensate Executive as follows (except as
set forth herein, Executive acknowledges payment in full of all amounts due to
him for services rendered prior to the date hereof):
(a) Salary. Company shall pay Executive, semi-monthly in arrears with its normal
payroll procedures, a salary which is equivalent to an annual rate of
$265,000.00 per annum less applicable statutory deductions and withholdings (the
“Salary”) payable in accordance with the Company’s regular payroll procedures
currently in effect. Any increase in the Salary shall be in the sole discretion
of the Compensation Committee.
(b) Incentive Bonus. Executive shall be entitled to receive such cash incentives
as the Compensation Committee and Board of Directors establishes for executives
of the Company. Executive shall also be eligible to receive from Company such
other annual management incentive bonuses as may be provided in management
incentive bonus plans adopted from time to time by Company.
(c) Vacation. Executive shall be entitled to four (4) weeks paid vacation per
year. Unless otherwise approved by the Compensation Committee of the Board of
Directors of the Company, a maximum of ten days accrued vacation not taken in
any calendar year shall be carried forward and may be used in the next
subsequent calendar year. Executive shall schedule his paid vacation to be taken
at times which are reasonably and mutually convenient to both Company and
Executive.
(d) Insurance Benefits. Company shall provide accident, health, dental,
disability and life insurance for Executive under the group accident, health,
dental, disability and life insurance plans as may be maintained by Company for
its full-time, salaried Executives.
(e) Car Allowance. The Executive will be paid a $1,500 per month car allowance
during the term of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------



 



Section 6. Expenses. The parties recognize and anticipate that in connection
with the services to be performed by Executive pursuant to the terms of this
Agreement, Executive may incur and be required to make payments for travel,
entertainment of business associates and similar expenses. Company shall
reimburse Executive for all reasonable expenses of types authorized by Company
and incurred by Executive in the performance of his duties hereunder, consistent
with past practices. Executive shall comply with such reporting requirements
with respect to expenses as Company may establish from time to time.
Section 7. Termination.
(a) General. Executive’s employment hereunder shall commence on the Effective
Date and continue until the end of the term specified in Section 4, except that
the employment of Executive hereunder shall terminate prior to such time in
accordance with the following:
(i) Death or Disability. Upon the death of Executive during the term of his
employment hereunder; or, at the option of Company, in the event of Executive’s
Disability, upon 30 days’ notice to Executive.
(ii) For Cause. For “Cause” immediately upon written notice by Company to
Executive. A termination for Cause shall mean a termination because of: (i) an
act of material dishonesty, fraud, misrepresentation, misappropriation, or
embezzlement by Executive involving the Company or its property or employees;
(ii) Executive’s unauthorized, material and intentional or grossly negligent use
or disclosure of any confidential information or trade secrets of the Company;
(iii) any material violation by Executive of a substantive law or regulation
applicable to the Company’s business, which violation, in the sole but
reasonable discretion of the Board of Directors, does or is reasonably like to
cause material injury to the Company; (iv) Executive’s conviction of, or plea of
nolo contendere or guilty to a felony or any other crime which involves moral
turpitude; (v) Executive’s continued failure, in the sole but reasonable
discretion of the Board of Directors, to perform the principal duties, functions
and responsibilities of his position (other than any such failure resulting from
Executive’s Disability), or to follow the directives of the Board of Directors,
after written notice from the Company identifying the deficiencies in
performance and a reasonable cure period of not less than thirty (30) days of
any breach capable of cure; (vi) gross negligence or willful misconduct in the
performance of Executive’s duties; or (vii) a material and willful breach of
Executive’s fiduciary duties to the Company.
(iii) Without Cause. Without Cause upon notice by the Board of Directors to
Executive or upon notice by Executive to the Board of Directors if Executive’s
employment has been terminated by Constructive Termination.
(iv) Resignation. Resignation by the Executive.

 

- 6 -



--------------------------------------------------------------------------------



 



(b) Separation Pay.
(i) Termination Upon Death or Disability For Cause or by Resignation. Executive
shall not be entitled to any separation pay or other compensation upon
termination of his employment pursuant to Section 7(a)(i), (ii) or (iv) except
for his Salary and any incentive compensation earned but unpaid as of the date
of termination, unpaid expense reimbursements under Section 6 for expenses
incurred in accordance with the terms hereof prior to termination, and
compensation for accrued, unused vacation as of the date of termination all of
which shall be paid to the Executive within 30 days of the date of termination.
(ii) Termination Without Cause. In the event Executive’s employment hereunder is
terminated pursuant to Section 7(a)(iii), Company shall pay Executive Separation
Payments as Executive’s sole remedy in connection with such termination.
“Separation Payments” are payments made at the semi-monthly rate of Executive’s
then current salary, including car allowance, in effect immediately preceding
the date of termination. Separation Payments shall be paid by Company in equal
semi-monthly payments in arrears or in accordance with its then-current normal
payroll procedure for the duration of the Separation Payment Period. Company
shall also pay Executive his Salary and any incentive bonus compensation earned
but unpaid as of the date of termination, unpaid expense reimbursements under
Section 6 for expenses incurred in accordance with the terms hereof prior to
termination, all of which shall be paid to the Executive within 30 days of the
date of termination. In addition, Executive and/or his or her qualified
beneficiaries shall continue to receive health benefits and coverage under the
Company’s group health care plan or such other equivalent health coverage
Executive may agree. Such coverage shall be provided on the foregoing terms for
the duration of the Separation Payment Period.
(c) Section 409A Matters.
(i) Section 409A Limits on Payments to Specified Employees. Notwithstanding any
other provision of the Agreement to the contrary, if Executive is a “specified
employee,” as defined in Section 409A of the Code, except to the extent
permitted under Section 409A of the Code, no benefit or payment that is subject
to Section 409A of the Code (after taking into account all applicable exceptions
to Section 409A of the Code, including but not limited to the exceptions for
short-term deferrals and for “separation pay only upon an involuntary separation
from service”) shall be made under this Agreement on account of Executive’s
“separation from service,” as defined in Section 409A of the Code, until the
later of the date prescribed for payment in this Agreement and the 1st day of
the 7th calendar month that begins after the date of Executive’s separation from
service (or, if earlier, the date of death of Executive). Any such benefit or
payment payable pursuant to this Agreement within the period described in the
immediately preceding sentence will accrue and will be payable in a lump sum
cash payment, without interest, on the payment date set forth in the immediately
preceding sentence.

 

- 7 -



--------------------------------------------------------------------------------



 



(ii) References to termination. All references in this Agreement to the
termination of Executive’s employment with Company shall mean and shall be
deemed to occur if and when a termination of employment that constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder has occurred.
(iii) Special rules for reimbursements. To the extent that any amount or benefit
hereunder is includable in gross income for federal income tax purposes and
constitutes or is treated hereunder as a reimbursement received or to be
received by Executive, such reimbursement shall be administered consistently
with the following additional requirements as set forth in Treas. Reg.
§1.409A-3(i)(1)(iv): (1) Executive’s eligibility for or receipt of benefits or
reimbursements in one year will not affect Executive’s eligibility for or the
amount of benefits or reimbursements in any other year, (2) any reimbursement of
eligible expenses will be made on or before the last day of the year following
the year in which the expense was incurred, (3) Executive’s right to benefits or
reimbursement is not subject to liquidation or exchange for another benefit, and
(4) the right to reimbursement of expenses incurred or to the provision of
benefits in kind shall terminate one year from the Executive’s termination of
employment.
(iv) Constructive Termination. The Company and the Executive acknowledge and
agree that the definitions of Good Reason and Constructive Termination and the
provisions of this Agreement relating thereto are intended to comply, and shall
be interpreted and administered so as to comply, with the requirements of Treas.
Reg. §1.409A-1(n)(2)(i).
Section 8. Inventions; Assignment.
(a) Inventions Defined. All rights to discoveries, inventions, improvements,
designs and innovations (including all data and records pertaining thereto) that
relate to the business of Company, whether or not patentable, copyrightable or
reduced to writing, that Executive may discover, invent or originate during the
term of his employment hereunder, and for a period of six months thereafter,
either alone or with others and whether or not during working hours or by the
use of the facilities of Company (“Inventions”), shall be the exclusive property
of Company. Executive shall promptly disclose all Inventions to Company, shall
execute at the request of Company any assignments or other documents Company may
deem necessary to protect or perfect its rights therein, and shall assist
Company, at Company’s expense, in obtaining, defending and enforcing Company’s
rights therein. Executive hereby appoints Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by
Company to protect or perfect its rights to any Inventions.
(b) Covenant to Assign and Cooperate. Without limiting the generality of the
foregoing, Executive hereby assigns and transfers to Company the world-wide
right, title and interest of Executive in the Inventions. Executive agrees that
Company may apply for and receive patent rights (including Letters Patent in the
United States) for the Inventions in Company’s name in such countries as may be
determined solely by Company. Executive shall communicate to Company all facts
known to Executive relating to the Inventions and shall cooperate with Company’s
reasonable requests in connection with vesting title to the Inventions and
related patents exclusively in Company and in connection with obtaining,
maintaining and protecting Company’s exclusive patent rights in the Inventions.

 

- 8 -



--------------------------------------------------------------------------------



 



Successors and Assigns. Executive’s obligations under this Section 8 shall inure
to the benefit of Company and its successors and assigns and shall survive the
expiration of the term of this Agreement for such time as may be necessary to
protect the proprietary rights of Company in the Inventions. In addition to any
obligations imposed by law upon any successor to the Company, the Company will
require any successor to all or substantially all of the Company’s business
and/or assets to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such successor had taken place.
Section 9. Confidential Information.
(a) Acknowledgment of Proprietary Interest. Executive acknowledges the
proprietary interest of Company in all Confidential Information. Executive
agrees that all Confidential Information learned by Executive during his
employment with Company or otherwise, whether developed by Executive alone or in
conjunction with others or otherwise, is and shall remain the exclusive property
of Company. Executive further acknowledges and agrees that his disclosure of any
Confidential Information will result in irreparable injury and damage to
Company.
(b) Confidential Information Defined. “Confidential Information” means all
confidential and proprietary information of Company, including without
limitation (i) information derived from reports, investigations, experiments,
research and work in progress, (ii) methods of operation, (iii) market data,
(iv) proprietary computer programs and codes, (v) drawings, designs, plans and
proposals, (vi) marketing and sales programs, (vii) client lists,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and information
prepared or performed for or by Company and (xi) all information related to the
business, products, purchases or sales of Company or any of its suppliers and
customers, other than information that is publicly available.
(c) Covenant Not To Divulge Confidential Information. Company is entitled to
prevent the disclosure of Confidential Information. Company agrees to and has
provided Confidential Information to Executive since Executive’s employment with
the Company and Executive acknowledges and agrees that, during the course of his
employment, Executive will be exposed to, have access to, and gain knowledge of
Confidential Information. As a portion of the consideration for the employment
of Executive and for the compensation being paid to Executive by Company,
Executive agrees at all times during the term of his employment hereunder and
thereafter to hold in strict confidence and not to disclose or allow to be
disclosed to any person, firm or corporation, other than to his professional
advisors (who have the obligation to maintain the confidentiality of such
information) and to persons engaged by Company to further the business of
Company, and not to use except in the pursuit of the business of Company, the
Confidential Information, without the prior written consent of Company.

 

- 9 -



--------------------------------------------------------------------------------



 



(d) Return of Materials. In the event of any termination or cessation of his
employment with Company for any reason, or request by the Company at anytime,
Executive shall promptly deliver to Company all documents, data and other
information derived from or otherwise pertaining to Confidential Information.
Executive shall not take or retain any documents or other information, or any
reproduction or excerpt thereof, containing or pertaining to any Confidential
Information.
Section 10. Noncompetition.
(a) Until termination of Executive’s employment hereunder, Executive shall not
do any of the following:
(i) engage directly or indirectly, alone or as a shareholder, partner, director,
officer, executive of or consultant to any other business organization, in any
business activities that:
(1) relate to the oil and gas drilling services industry (the “Designated
Industry”); or
(2) were either conducted by Company prior to the termination of Executive’s
employment hereunder or proposed to be conducted by Company at the time of such
termination;
(ii) approach any customer or supplier of Company in an attempt to divert it to
any competitor of Company in the Designated Industry; or
(iii) solicit or encourage any employee or Executive of Company to end his
relationship with Company or commence any such relationship with any competitor
of Company.
Notwithstanding the following, in the event that Executive is terminated without
Cause or by Constructive Termination within the 18 month period following the
date of a Change in Control, then the non-compete provisions of this Section 10
shall not apply to Executive.
(b) Executive’s noncompetition obligations hereunder shall not preclude
Executive from owning less than five percent of the common stock of any publicly
traded corporation conducting business activities in the Designated Industry. If
at any time the provisions of this Section 10 are determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 10 shall be considered divisible and shall be
immediately amended to only such area, duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter, and Executive agrees that this Section 10 as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 

- 10 -



--------------------------------------------------------------------------------



 



Section 11. General.
(a) Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given
upon delivery if delivered personally or via written telecommunication, or five
days after mailing if mailed by certified mail, return receipt requested or by
written telecommunication, to the relevant address set forth below, or to such
other address as the recipient of such notice or communication shall have
specified to the other party in accordance with this Section 11(a):
If to Company, to:
c/o Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, Texas 77056
Attention: General Counsel
If to Executive, to the last address for Executive appearing on the Company’s
records
(b) Withholding. All payments required to be made to Executive by Company under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to federal, state and local taxes as may be required by law.
(c) Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by Executive or Company of his or its obligations hereunder,
Company shall have no adequate remedy at law and accordingly shall be entitled
to specific performance and other appropriate injunctive and equitable relief.
(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(e) Waivers. No delay or omission by either party in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.
(f) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

- 11 -



--------------------------------------------------------------------------------



 



(g) Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.
(h) Reference to Agreement. Use of the words “herein,” “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement only as a
whole and not to any particular section or subsection of this Agreement, unless
otherwise noted.
(i) Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and shall be enforceable by the personal representatives
and heirs of Executive and the successors and assigns of Company. This Agreement
may be assigned by the Company to any successor to all or substantially all of
the Company’s business as a result of a merger, consolidation, sale of stock or
assets, or similar transaction; provided that in the event of any such
assignment, the Company shall remain liable for all of its obligations hereunder
and shall be liable for all obligations of all such assignees hereunder. The
Company will require any successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. If Executive dies
while any amounts would still be payable to him hereunder, such amounts shall be
paid to Executive’s estate. This Agreement is not otherwise assignable by
Executive.
(j) Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.
(k) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas, without regard
to its choice of law principles.
(l) Venue. Any dispute between Executive and Company that arises out of or
concerns, in whole or in part, this Agreement or the employment relationship
between Executive and Company shall be exclusively resolved in a federal or
state court located in Harris County, Texas. To the extent necessary, Executive
and Company agree to submit to the jurisdiction of such courts, and to waive any
objection to such jurisdiction or venue.
(m) Gender and Number. The masculine gender shall be deemed to denote the
feminine or neuter genders, the singular to denote the plural, and the plural to
denote the singular, where the context so permits.
[signature page follows]

 

- 12 -



--------------------------------------------------------------------------------



 



EXECUTED August 11, 2010, and effective as of the date and year first above
written.

                  ALLIS-CHALMERS ENERGY INC.    
 
           
 
  By   /s/ Theodore F. Pound III     
 
     
 
Theodore F. Pound III    
 
      General Counsel & Secretary    
 
                EXECUTIVE    
 
           
 
  /s/ Mark Patterson              
 
  Mark Patterson    

 

- 13 -